Citation Nr: 9908899	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an award of 10 percent evaluation for tinnitus 
at the current schedular rate in effect retroactive to March 
10, 1976.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to April 
1971.

This appeal arose from a May 1995 RO rating decision, which 
evaluated the veteran's claim of service connection for 
tinnitus as 10 percent disabling, effective March 10, 1976.

Subsequent notices of disagreement, in conjunction with the 
veteran's November 1996 substantive appeal, and his January 
1999 Travel Board testimony, set forth the veteran's argument 
that the Regional Office (RO) committed error in denying 
entitlement to "back pay" or interest in the amount of 
$39,000.00, based on a grant of service connection for 
tinnitus that was evaluated as 10 percent disabling, 
effective from March 10, 1976.   Specifically, it is 
contended that the RO has and continues to deny the payment 
of "back interest" in the form of payment of 10 percent 
evaluation at 1996 compensation rates on the veteran's over 
twenty-year old claim, and that, pursuant to comparable 
provisions of numerous Federal Agencies and Brown v. Gardner, 
115 S. CT. 552 (1994), "fair equity restoration" in the 
form of such back pay or interest is warranted.  The 
appellant has also referred to a right to punitive damages. 

The Board of Veterans' Appeals (Board) further notes that the 
veteran submitted a January 1998 claim of entitlement to 
service connection for posttraumatic stress disorder and an 
entitlement to an increased evaluation for his service 
connected bilateral hearing loss disability.  However, absent 
a decision, a notice of disagreement, a statement of the case 
and a substantive appeal, as to these issues, the Board does 
not have jurisdiction of the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An 
application that is not in accord with the statute shall not 
be entertained. 38 U.S.C.A. § 7108 (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has noted 
that: 38 U.S.C.A. § 7105 (West 1991) establishes a series of 
very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO or other "agency of 
original jurisdiction" (AOJ) (see Machado v. Derwinski, 928 
F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the Board.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows: Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  None of the steps required for jurisdiction, as 
to these issues, have been satisfied. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this case has been secured.

2.  Effective March 10, 1976, a change in regulations 
established a separate compensable evaluation for persistent 
tinnitus resulting from acoustic trauma.

4.  The veteran's initial claim for service connection for 
tinnitus was received within one year of his separation from 
service on April 22, 1971, and remained open until a May 1992 
rating decision granting that benefit.  Consequently, the 
Board's Decision of May 18, 1995, found that service 
connection had been established for tinnitus due to noise 
exposure in service, effective from April 23, 1971.

5.  In a rating decision of May 1995, the RO granted service 
connection and the respective 10 percent evaluation for the 
veteran's tinnitus, effective March 10, 1976.

6.  A May 21, 1996 Board Decision denied the veteran's claim 
of entitlement to an effective date earlier than March 10, 
1976 for a separate compensable schedular evaluation for 
tinnitus.

7.  The veteran's June 1996 notice of disagreement and 
November 1996 substantive appeal collectively set forth 
arguments for obtaining benefits from March 10, 1976, at 1996 
compensation rates.

8.  Absent statutory or regulatory authority, there is no 
entitlement to interest or "back pay" over and above 
existing rates on the payment of VA disability compensation 
from March 10, 1976.

9.  There is no statutory or regulatory authority for the 
payment of punitive damages based upon adjudicative error.


CONCLUSION OF LAW

The veteran's claim for interest on or  "back pay" of VA 
disability compensation based on a grant of service 
connection for tinnitus, evaluated as 10 percent disabling, 
or for punitive damages based upon adjudicative error, is 
without legal merit.  38 U.S.C.A. §§ 511, 7104, 7105 (d)(5), 
7108 (West 1991 and Supp.1998); 38 C.F.R. §§ 19.4, 19.5, 
20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should receive "back pay" or 
in effect, interest benefits resulting from the grant of 
service connection for tinnitus, inasmuch as such "back 
pay" should cover a period dating from March 10, 1976, at 
1996 compensation rates.  There is also a claim of 
entitlement to punitive damages.  In that regard, the Board 
has jurisdiction to decide questions of law and fact 
necessary to decisions under a law which affects the 
provision of benefits by the VA to veterans, their survivors, 
or dependents.  38 U.S.C.A. §§ 511, 7104 (West 1991 and Supp. 
1998).  Questions such as a veteran's basic eligibility for 
VA benefits or his entitlement to VA disability compensation 
are within the Board's jurisdiction. 


BACKGROUND

The veteran's initial claim for service connection for 
tinnitus was received at the Muskogee, Oklahoma, RO in May 
1971.  In that application he reported ringing in the ears 
after being on the rifle range during service.  On VA 
examination in July 1971, the veteran again reported constant 
ringing in the ears.  The examiner reported an impression of 
high frequency hearing loss and associated ringing in the
right ear.  The appellant's claim for service connection for 
tinnitus was not adjudicated at that time.  In a January 1992 
VA audiology consultation report, it was noted that the 
veteran reported ringing in the right ear for the last 25 
years due to noise exposure in service.  The veteran's 
hearing loss was noted to be sensorineural.

On February 25, 1992, the Phoenix, Arizona, RO received a 
statement from the veteran's representative together with a 
letter from the veteran requesting that the RO "reopen" his 
claim of service connection for tinnitus.

The veteran's claim for service connection was not 
adjudicated until a rating decision in May 1992.  That rating 
decision established an effective date of February 25, 1992, 
for the grant of service connection for tinnitus.  In a 
rating decision dated in September 1992, the RO determined 
that the 1992 date was clearly and unmistakably erroneous and 
established February 25, 1991, as the effective date for 
service connection.

At his hearing in December 1992 the veteran stated that he 
had had tinnitus since being exposed to noise on the rifle 
range at Fort Bragg, North Carolina.  Transcript at 3.

In fixing the effective date for the grant of service 
connection, the RO relied on the provisions of 38 U.S.C.A. § 
5110(g) (West 1991).  This code section provides, in
essence, that where an award is made on the basis of an Act 
or administrative issue, the effective date will not be 
earlier than the effective date of the Act or administrative 
issue, and where a claim is received more than one year after
the date of the Act or administrative issue, the effective 
date of the award will be retroactive for one year from the 
date of application therefor.  The RO applied this provision 
because of a change in the regulations effective March 10,
1976, which established a compensable evaluation for 
persistent tinnitus resulting from acoustic trauma.  38 
C.F.R. § 4.87(a); Diagnostic Code 6260.

In July 1994, the Board found that 38 U.S.C.A. § 5110(g) was 
not controlling.  Although the regulations did not provide 
for a schedular compensable evaluation for tinnitus at the 
time of the veteran's claim for service connection in May 
1971, this was a separate question from the issue of whether 
service connection could be granted.  The Board found that 
the veteran had filed a claim for service connection for 
tinnitus within one year of separation from service and that 
the grant of service connection for tinnitus from the day 
after separation from service was warranted.  38 U.S.C.A. § 
1110 (West 1994) (formerly 38 U.S.C.A. § 310).  The Board 
found, however, that compensation was not payable prior to 
February 25, 1991.

Thereafter, upon Reconsideration, the Board's Decision of May 
18, 1995, again found that service connection had been 
established for tinnitus due to noise exposure in service, 
effective from April 23, 1971.  The Board remanded the 
question of the effective date of an award of a compensable 
evaluation.  In a May 1995 rating determination, the RO found 
that the effective date of a compensable rating was March 10, 
1976.  

In a May 1996 Board Decision, the issue was addressed of the 
veteran's entitlement to an effective date earlier than March 
10, 1976, for a separate compensable schedular evaluation for 
tinnitus.  In this instance, the Board denied the veteran's 
claim of an effective date earlier than March 10, 1976 based 
on 38 C.F.R. Part 4, Diagnostic Codes 6260, 8045, 8046 
(1971); 38 C.F.R. § 3.114 (1975); 41 Fed.Reg. 11298 (March 
18, 1976) (codified at 38 C.F.R. Part 4, Diagnostic 6260).    

The veteran provided sworn testimony at a January 1999 Travel 
Board.  At the onset, the veteran canceled his power of 
attorney with the Disabled American Veterans, and, instead, 
represented himself.  Travel Board Transcript (TB T.) at 2.  
The veteran stated his agreement with the issue on appeal as 
entitled above.  TB T. at 2.  The veteran then preceded to 
present argument from a written statement and response to 
questions to the effect that the enumerated VA case law and 
statutes supported his claim of entitlement to the 
retroactive payment of "compounded 10 percent" interest 
benefits payments from March 1976.  TB T. at 4-7.


ANALYSIS

The Board initially notes that it is the obligation of the VA 
to assist a claimant in developing the facts pertinent a 
well-grounded claim and to render a decision, which grants 
every benefit that can be supported in law while protecting 
the interests of the Government.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (1998).  (Emphasis added).  Given 
the relatively novel circumstances of this appeal, the 
application of the concept of a well-grounded claim is not 
clear.  For purposes of this matter, however, the Board will 
assume that the claim is well grounded.  The Board is 
satisfied with the aforementioned adjudication of the 
appellant's claim, in that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

As a preliminary matter, the Board notes that the veteran has 
not controverted the determination that the cause of his 
service-connected tinnitus was due to his exposure to 
acoustic trauma during service.  This determination is fully 
supported by the clinical evidence of record.  The United 
States Court of Appeals for Veterans Claims (Court) has 
confirmed that a 10 percent rating is the maximum assignable 
under Code 6260 for tinnitus due to acoustic trauma.  [I.e., 
see Cromley v. Brown, 7 Vet. App. 376 (1995); Smith v. Brown, 
7 Vet. App. 255 (1994), 8 Vet. App. 327 and 331 (1995)].  
Thus, the veteran's 10 percent evaluation is the maximum 
assignable rate for tinnitus.  38 C.F.R. Part 4, Diagnostic 
code 6260 (1998).   

As the Board noted in May 1996, 38 C.F.R. Part 4, Diagnostic 
Code 6260 (1971) through 38 C.F.R. Part 4, Diagnostic Code 
6260 (1975) provided a zero rating and a reference to see DC 
8045 and 8046.  DC 8045 for brain disease due to trauma 
stated that purely subjective complaints such as headache, 
dizziness, insomnia, tinnitus, etc., recognized as 
symptomatic of brain trauma will be rated 10 percent and no 
more under diagnostic code 9304.  DC 8046 also provided a 10 
percent evaluation for subjective symptoms including 
tinnitus, which were attributable to cerebral 
arteriosclerosis.  It was not until a change in regulations, 
effective March 10, 1976, that a separate compensable 
evaluation for tinnitus due to acoustic trauma was provided.  
The addition of a separate compensable evaluation for 
tinnitus due to acoustic trauma was published in 41 Fed.Reg. 
11298 (March 18, 1976).  The provisions of 41 Fed.Reg. 11298 
(March 18, 1976) (codified at 38 C.F.R. Part 4, Diagnostic 
Code 6260) state that tinnitus that is persistent as a 
symptom of head injury, concussion or acoustic trauma 
warrants a 10 percent rating.  The provisions of 38 C.F.R. § 
3.114(a)(1975), effective at the time of the change in 
regulation, provided, in part, that where compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue, the effective date of such award or increase shall not 
be earlier than the effective date of the act or issue.  For 
that reason a compensable schedular evaluation for the 
veteran's tinnitus, prior to March 10, 1976, could only be 
assigned if it was due to brain disease due to trauma or 
cerebral arteriosclerosis.  In this regard, the Board 
determined that there was no evidence that indicated that the 
veteran's service-connected tinnitus was caused by brain 
trauma or cerebral arteriosclerosis.  As such, a separate 
schedular compensable evaluation for tinnitus prior to March 
10, 1976, was not warranted.  See 38 U.S.C.A. § 5110(g) 
(1998); 38 C.F.R. §§ 3.114(a) (1998) and 3.400(b)(2)(i) 
(1998); and 38 C.F.R. Part 4, Diagnostic Code 6260 (1998).   

A review of the record in the veteran's current claim 
discloses that, pursuant to a May 1995 Board Decision, the 
RO, in a decision of May 1995, granted service connection and 
the respective 10 percent evaluation for the veteran's 
disability of tinnitus, effective from March 10, 1976.  The 
veteran's dispute in this appeal rests exclusively on the 
question of whether he is entitled to interest or "back 
pay" on this award.

The Board observes that, while 38 U.S.C.A. § 1110 (West 1991 
and Supp. 1998) authorizes the VA Secretary to make payments 
of disability compensation, there is no statute authorizing 
the Secretary to make payments of interest on such awards.  
There is some authority in the law, where authorized by 
statute, that interest may be paid by certain government 
agencies.  Such cases, however, have involved the so-called 
"commercial activity exemption," allowing for the payment 
of interest where the government has "cast off the cloak of 
sovereignty and assumed the status of a private commercial 
enterprise."  See Vail et. al. v. Brown, 841 F. Supp. 909 
(1994).  That is not the circumstance here.  Presumably, the 
government could also be held liable for a "taking" under 
the Fifth Amendment to the Constitution, and such liability 
might extend to interest payments.  That is not the 
circumstance here either as the veteran had no property 
interest in the successful disposition of his compensation 
claim.  Where there are no Constitutional requirements, and 
the "commercial activity exemption" is not for application, 
any allowance for the payment of interest on a claim against 
the United States requires an explicit waiver of sovereign 
immunity by Congress.  Fidelity Construction Co. v. United 
States, 700 F.2d 1379, 1783 (Fed. Cir. 1983).  

The Supreme Court has repeatedly upheld the limitation on 
payment of interest by the Government.  The no-interest 
exceptions have been expressly defined.  The United States 
may only pay interest pursuant to a contract, in 
circumstances authorized by a statute, where the Government 
has consented to do so, where there has been a taking under 
the Fifth Amendment, or where the Government operates as a 
commercial entity.  Library of Congress v. Shaw, 478 U.S. 
310, 317 (1986); United States v. Louisiana, 446 U.S. 253, 
264-265 (1980); Smyth v. United States, 302 U.S. 329, 353 
(1937).   

There is no statute or case law cited by the veteran that 
provides for the payment of interest or back pay over and 
above existing rates by the Department of Veterans Affairs on 
disability compensation awards.  Further, the veteran's 
reliance on  Brown v. Gardner, 115 S.Ct. 552 (1994) and 
Demarest v. Manspeaker, 498 U.S. 184, 190 (1991) is 
misplaced.  Brown v. Gardner relates to finding fault or 
negligence relative to VA medical treatment, not to payment 
of interest or "back pay."  See also 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).  Moreover, Demarest  involves cases 
that present the "rare and exceptional circumstances" 
necessary to override the clear language of the statutes.   
Such a "rare and exceptional circumstance[s]" is clearly 
inapplicable to the veteran's case, as the VA has not 
elsewhere consented to pay interest on retroactive 
compensation distributions related to applicable implementing 
statutes and VA regulations cited herein.  The dispositive 
consideration is that no government entity agreed to pay 
interest to veterans in connection with the resolution of 
monetary claims attendant to service connected disabilities.   
Likewise, the Board finds no authority for the grant of 
punitive damages with regard to the provision of compensation 
benefits. 

The veteran has also argued that retroactive interest 
payments made to or by the Internal Revenue Service (IRS) and 
other federal agencies are analogous to his claim.  The Board 
again notes that it is bound in its decisions by applicable 
statutes, VA regulations, instructions of the Secretary, and 
precedent opinions of the General Counsel, except to the 
extent that they are inconsistent with binding judicial 
decisions.  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
19.5 (1998); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Accordingly, as determinations of the IRS and other federal 
agencies are based on different laws and regulations than 
those applicable to VA benefits, they are not binding on the 
Board. 

Thus, consistent with provisions for benefits payments by the 
VA to veterans, their survivors, or dependents, the Board 
finds that the veteran's claim is without legal merit.  
38 U.S.C.A. §§ 511, 7104, 7105 (d)(5), 7108 (West 1991 and 
Supp.1998); 38 C.F.R. §§ 19.4, 19.5, 20.101 (1998).  The 
Court has held that in a case where the law is dispositive of 
the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Finally, to the degree to which the veteran has raised an 
inferred or direct claim for restorative equitable relief in 
the form of interest payments or benefits payments at 1996 
compensation rates from March 10, 1976, the Board lacks 
jurisdiction to review the exercise of authority under 38 
U.S.C. § 503(a), or the refusal to exercise such authority, 
by the Secretary of Veterans Affairs.  



ORDER

The appeal is dismissed.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


